Citation Nr: 1744392	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  14-01 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Counsel




INTRODUCTION

The Veteran had active service from July 1964 to July 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by VA Regional Office (RO) in Jackson, Mississippi.

The appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.  


REMAND

The Appellant has asserted, in part, that the deceased Veteran's heart condition pre-existed service and was aggravated by service.  (See October 28, 2010).  She also makes a presumptive argument that he was exposed to Agent Orange and that his death should be service connected on a presumptive basis.  She requested the VA to obtain all records from the VA medical center (VAMC) in Long Beach and VA clinic in Santa Ana and his private records.  Specifically, he was treated by a private physician named Dr. Miyamoto.  (See June 2008 VAMC treatment record).  On remand, the RO/AMC must attempt to obtain requested treatment records.

Before he died of a myocardial infarction in August 2008, the Veteran alleged that he was exposed to Agent Orange, ionizing radiation, and asbestosis in service while serving on the U.S.S. Hunley.  (See January 2007 VA Form 21-526).  He stated that he was exposed to radiation in light of his duties as a missile technician and maintenance and repair of the Polaris and Poseidon missiles.  He also worked on the ULCER system and as a fire control technician.  (See May 2007 Written Statement and DD Form 214).  He also stated he was exposed to asbestos while on ship (through cleaning and repairing facilities) and to Agent Orange while stationed in Guam.  (See May 2007 Written Statement).  The RO should address all theories of entitlement on remand to include Agent Orange exposure and preexisting heart condition.

In February 2017, a bill was introduced titled "H.R.809-Fighting for Orange-Stricken Territories in the Eastern Region" (FOSTER Act), which would provide presumptive Agent Orange exposure status to Vietnam War-era veterans who served in specific areas, including Guam, the Commonwealth of the Northern Mariana Islands and American Samoa, and shown symptoms of medical conditions currently associated with such exposure so they can receive U.S. Department of Veterans Affairs benefits.  The Appellant should be mindful of this bill.  If it passes the House, Senate, and signed by the President then it becomes law.  There is presumptive service connection for specific diseases associated with exposure to herbicide agents, those conditions listed under 38 C.F.R. § 3.309 (e), include a heart condition (including angina, or other symptoms or manifestation of cardiovascular disease) were not originally among those conditions recognized as presumptively service-connected due to Agent Orange exposure under 38 C.F.R. § 3.309 (e). 

VA has amended the list of covered diseases presumed service-connected due to herbicide exposure to include the condition of ischemic heart disease.  A Note 3 to section 3.309(e) provides that "the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease."  See 75 Fed. Reg. 52,202 -53,216 (Aug. 31, 2010), later codified at 38 C.F.R. § 3.309 (e).



      Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from VAMC Long Beach and VA clinic in Santa Ana.

2.  Attempt to obtain with appropriate authorization from the Appellant any private treatment records of the Veteran pertaining to his heart condition (i.e., Dr. Miyamoto).

3.  Obtain the deck logs from the U.S.S. Hunley from 1964 to July 1970 and associate them with the claims file.

All efforts to obtain the identified deck logs must be documented in the claims file, and must continue until it is reasonably certain that such records do not exist or that further efforts to obtain such verification would be futile.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented.

5.  Then after taking any additional development deemed necessary, readjudicate the issue on appeal addressing all theories of entitlement.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


